Citation Nr: 0943888	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from November 1974 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The Veteran's tinnitus did not have its onset in service or 
within one year of service discharge and is not otherwise 
shown to be related to his active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
July 2005, prior to the initial AOJ decision on his claim.  
The Board finds that the notice provided does not fully 
comply with VA's duty to notify in that the Veteran has not 
been provided notice that a disability rating or an effective 
date for the award of benefits will be assigned if service 
connection is awarded, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  However, given the denial hereafter 
of the Veteran's claim, any questions as to a disability 
rating or an effective date are moot.  Thus the Board finds 
that the Veteran has not been prejudiced by VA's failure to 
provide notice on these elements of his claim.

The notice provided does, however, meet the remaining notice 
requirements set forth above.  Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran identified evidence 
in connection with his claim and advised the RO he had no 
additional evidence to submit, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in October 2005.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
medical evidence of record.  It considers all of the 
pertinent evidence of record, to include the Veteran's 
service treatment records, and the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  The 
Board notes that the examiner specifically indicated that he 
had reviewed the claims file, but that the medical records 
were not reviewed.  In this regard, the only evidence 
contained in the claims file was that of the Veteran's 
service treatment records, which were discussed, and his 
application for benefits.  The Veteran has no identified any 
outstanding records that the examiner failed to review.  
Accordingly, the Board finds that the complete record, as it 
existed at that time, was available to the examiner, and that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran claims that he has tinnitus that is related to 
acoustic trauma in service.  Specifically he alleges that it 
is due to exposure to loud noises from aircraft engines while 
flying and on the flight line and also due to small arms 
training.


Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence, or in some instances lay evidence, of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).   

The Board acknowledges that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is 
considered competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify 
the medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

In the present case, a review of the service treatment 
records fails to show any complaints of or treatment for 
tinnitus during the Veteran's active military service.  The 
service records do show, however, that the Veteran was a 
pilot for many years and underwent multiple hearing exams.  
Thus, the Board finds that the Veteran's report of noise 
exposure in service is consistent with the circumstances of 
his service.  The Board concedes, therefore, that noise 
exposure was incurred in service.  Nevertheless, the medical 
evidence fails to establish that the Veteran's tinnitus had 
its onset in service or became a chronic disability therein.  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service. 

The Veteran has stated that his tinnitus had its onset in 
service, thus alleging a continuity of symptomatology.  The 
Board acknowledges that the Veteran is competent to testify 
as to symptoms that he can observe/experience, such as 
ringing in his ears during service.  After considering all 
the evidence, however, the Board does not find the Veteran's 
statements as to the onset of tinnitus in service to be 
credible.  

Lay evidence is one type of evidence that must be considered, 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the contemporary medical evidence against 
lay statements.
 
The Board notes that there are inconsistencies of record with 
regard to the Veteran's assertions affecting his credibility.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
the credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  First, in 
conjunction with his claim, the Veteran has stated the onset 
of his tinnitus was alternatively in 1981 (after completing 
pilot training), in 1991 (while working at headquarters 
unit), and in 1995 (which is noted to be after the Veteran's 
separation from service).  (See May 2006 statement, October 
2005 VA examination report and June 2005 VA compensation 
application, respectively.)  The Veteran's inconsistent 
statements diminish his credibility such that it renders his 
assertions regarding the onset of tinnitus in service to be 
of no probative value.

Moreover, the Veteran's current statements of an onset in 
service in conjunction with his claim for compensation are 
inconsistent with the voluminous contemporaneous medical 
records during his service.  The service treatment records 
indicate numerous opportunities over the period of the 
Veteran's service for him to complain about having tinnitus 
including annual flight examinations and hearing tests.  Yet, 
none of these records show any complaints of tinnitus, and 
the Veteran has not proposed any explanation for his lack of 
complaint.  Furthermore, the Veteran did even report having 
tinnitus at his separation examination.  In fact, he 
specifically denied having ringing in his ears at that time.  
(See AF Form 1753 dated May 25, 1994.)  Rather the first 
evidence of tinnitus is the October 2005 VA examination 
report.  The absence of tinnitus in the service treatment 
records or of persistent symptoms at separation, along with 
the first evidence of tinnitus being more than 10 years after 
discharge, constitutes negative evidence tending to disprove 
the assertion that the Veteran was disabled from any disease 
or injury during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service).

Thus, the Board finds that the competent and credible 
evidence of record fails to establish a continuity of 
symptomatology since service.  Furthermore, the Board finds 
that the persuasive medical evidence as to a nexus between 
the Veteran's current tinnitus and noise exposure in service 
is against the Veteran's claim.


The Veteran underwent a VA examination in October 2005.  At 
the examination, based on the Veteran's subjective reports, 
the examiner diagnosed him to have tinnitus.  The examiner 
stated that the etiology of the Veteran's tinnitus is 
speculative since the onset is not associated with a specific 
incident of acoustic trauma, illness or other factor.  In 
addition, the Veteran's hearing was found to be within normal 
limits bilaterally, so a relation between tinnitus and 
hearing loss cannot be assumed.  After reviewing the claims 
file and interviewing the Veteran, the examiner opined that 
it is less likely than not that tinnitus is a consequence of 
acoustic trauma while on active duty.  His rationale was that 
there is no evidence of record to establish that the 
Veteran's tinnitus is related to service.  He noted that, at 
the time of retirement in 1994, the Veteran denied the 
symptom of tinnitus on the Air Force hearing conservation 
history form AF 1753.

In support of his claim, the Veteran submitted a private 
physician's note dated in May 2006.  This private physician 
indicates that he examined the Veteran, and he opined that, 
based on the history of the symptoms, he believes the cause 
of the Veteran's tinnitus is "as likely as not the result of 
aircraft noise encountered during his service in the USAF."

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After weighing these two opposing medical opinions, the Board 
finds that the more probative and persuasive opinion is the 
VA examiner's October 2005 opinion that the Veteran's 
tinnitus is less likely related to acoustic trauma in 
service.  First, it is clear from the VA examination report 
that the VA examiner had the Veteran's claims file for 
review, including the Veteran's service treatment records.  
In contrast, the private physician does not indicate the 
basis for the "history of symptoms" he relies upon in 
rendering his opinion leaving the impression that it is based 
solely on the Veteran's self-reported history.  Furthermore, 
the VA examiner provided a full rationale for his opinion 
based upon the evidence of record.  The private physician 
does not provide any rationale for his opinion, only the 
basis of the report history of symptoms, which he fails to 
set out.  It is the factually accurate, fully articulated, 
sound reasoning for the conclusion that contributes probative 
value to a medical opinion. See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Finally, as the Board has previously found that the Veteran's 
report of onset of tinnitus in service is not credible and 
thus not probative, the private physician's medical opinion, 
which appears to be based solely upon the Veteran's reported 
history, cannot be anymore probative than the Veteran's own 
testimony.  The Board may disregard a medical opinion that is 
based on facts provided by a veteran that have been found to 
be inaccurate or in contradiction with the facts of record.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  For 
these reasons, the private physician's opinion lacks 
probative value, and the VA examiner's opinion is the more 
probative persuasive nexus opinion.

Finally, the Board notes that the Veteran has related his 
current tinnitus to noise exposure from airplane engines and 
small weapons during his military service.   As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between 
his tinnitus and his military service.


For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's tinnitus is related to service, including due to 
noise exposure/acoustic trauma in service.  The preponderance 
of the evidence being against the Veteran's claim for service 
connection, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


